415 F.2d 1377
Alfred B. ROBINSON, Quentell Gipson, et al., Plaintiffs-Appellees,v.Sam COOPWOOD, Mayor of the City of Holly Springs, et al., Defendants-Appellants.
No. 27275.
United States Court of Appeals Fifth Circuit.
October 22, 1969.

Appeal from the United States District Court for the Northern District of Mississippi at Oxford; William C. Keady, Judge.
Robert P. Crutcher, D. Rook Moore, III, Fant & Crutcher, Holly Springs, Miss., for appellants.
Armand Derfner, James A. Lewis, Jackson, Miss., George M. Strickler, Jr., New Orleans, La., for appellees.
Before BROWN, Chief Judge, and JONES and CARSWELL, Circuit Judges.
PER CURIAM:


1
The facts giving rise to this controversy and the reasons given by the district court for its decision are to be found in its published opinion in Robinson v. Coopwood, 292 F. Supp. 926. Under the particular facts and circumstances of this case, this Court has reached the conclusion that the judgment of the district court should not be reversed. It is, therefore,


2
Affirmed.